FILED
                             NOT FOR PUBLICATION                            MAR 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


YONGQIANG MA,                                    No. 12-71305

               Petitioner,                       Agency No. A088-291-908

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Yongqiang Ma, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-71305
of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for

review.

      Substantial evidence supports the BIA’s adverse credibility determination,

including inconsistencies between Ma’s testimony and written declaration

regarding whether a written petition was filed with the government, when he

learned about the alleged corrupt activities, as well as discrepancies regarding the

documentation he submitted in support of his visa application. See id. at 1045-48

(substantial evidence supported agency’s adverse credibility finding under “totality

of the circumstances” ). The agency was not compelled to accept Ma’s

explanations for these inconsistencies. See Zamanov v. Holder, 649 F.3d 969, 974

(9th Cir. 2011). In the absence of credible testimony, Ma’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-71305